15W-W
                                 ELECTRONIC RECORD




COA #      05-12-01504-CR                        OFFENSE:       22.02


STYLE:     David Juarez v. The State of Texas    COUNTY:        Dallas

COA DISPOSITION:       MODIFY                    TRIAL COURT:   194th Judicial District Court


DATE: 10/30/2014                   Publish: NO   TCCASE#:       F12-00872-M




                         IN THE COURT OF CRIMINAL APPEALS



STYLE:    David Juarez v. The State of Texas

         PRO SE                       Petition       CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         f^/^5^                                      JUDGE:

DATE:        Of/js/zp/r                              SIGNED:                            PC:

JUDGE:          PJl UiSlstJesy^                      PUBLISH:                           DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD